275 S.W.3d 833 (2009)
JANTSCH SLAGGIE ARCHITECTS, INC., Respondent,
v.
James O'LAUGHLIN, d/b/a Lakeside Development Co., Appellant.
No. WD 68959.
Missouri Court of Appeals, Western District.
February 10, 2009.
Gary M. Steinman, Gladstone, MO, for Appellant.
Anthony A. Stein, Kansas City, MO, for Respondent.
Before: JOSEPH M. ELLIS, Presiding Judge, JAMES M. SMART, JR., Judge and ALOK AHUJA, Judge.
Prior report: 2007 WL 5516044.

ORDER
PER CURIAM:
James O'Laughlin appeals from a judgment entered by the Circuit Court of Clay County in favor of Jantsch Slaggie Architects, Inc. in its action on account against him. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that a formal written opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).